Citation Nr: 1745135	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  15-07 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a pulmonary disorder, to include asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from July 1951 to June 1953.

The Veteran died in February 2016.  In March 2016, the Appellant, the Veteran's wife, requested a substitution.  When a claim is pending at the time of a Veteran's death, a request for substitution may be granted if the request is filed within a year of the death by an appropriate party.  VA granted her request in June 2017, and she may now act as a substitute claimant in support of this appeal.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board remanded this claim in March 2016.  The claim has since returned for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the appellant's claim requires additional development.

Although addendums were obtained on the Veteran's pulmonary disability since the Board's March 2016 remand, the directives were not fully completed.  The Board instructed the RO to make arrangements to obtain the Veteran's complete treatment records from Kaiser Permanente and Donald Breyer, M.D.  In July 2017, the Veteran's wife submitted the general release to the RO.  However, the claims file does not indicate any efforts to obtain the treatment records.  The appellant has a right, as a matter of law, to compliance with remand instructions, and the Board has a duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the Board has no discretion in remanding this yet again.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain the Veteran's complete treatment records from Kaiser Permanente and Donald Breyer, M.D.

2.  Ensure all outstanding VA records are associated with the claims file, specifically to include records since June 2013.

3.  After receipt of records, arrange for an appropriate VA examiner to review the Veteran's claims folder and provide an addendum opinion concerning the Veteran's pulmonary disorder(s).  The entire claims file and a copy of this remand must be made available to and reviewed by the examiner.  

After a complete review of the record, the examiner is asked to: 

A.  The examiner should identify all pulmonary disorders that have been present since September 2010.  A specific determination should be made as to whether the Veteran has asbestosis.  If it is determined that the Veteran does not have asbestosis, the examiner should reconcile his/her opinion with the May 2003 pulmonary evaluation.  

B.  Determine the nature and etiology of the Veteran's pulmonary disorder(s).  The examiner must include an opinion on whether it is as likely as not (50 percent or more probability) that the Veteran's disability is related to service.  

C.  With respect to each diagnosed pulmonary disorder, to include any lung cancer, the examiner should provide an opinion as to whether it had its clinical onset during active service or is related to any incident of active service, to include asbestos exposure. 

In doing so, please reconcile the opinion with all evidence of record, and particular attention is called to the following:

* May 2003 Pulmonary evaluation.

* November 2011 VA Examination report.

* November 2011 Pulmonary Function test.

*January 2012 Lung Evaluation.

* January 2012 Chest CT report.

* March 2016 VA Addendum.

*June 2017 VA Medical opinion.

The examiner must provide a complete rationale for his/her opinions.  The Veteran should not be scheduled for an examination unless deemed necessary by the VA medical professional rendering an opinion on this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

